IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30033
                         Summary Calendar



                          PAMELA THOMAS,

                                           Plaintiff-Appellant,

                              versus

                CANADIAN LIFE INSURANCE CO. ET AL.,

                                           Defendants,

                    CANADA LIFE ASSURANCE CO.,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-1055
                        --------------------
                           October 28, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges

PER CURIAM:*

     Pamela Thomas appeals the district court’s grant of summary

judgment in favor of the defendant, Canada Life Assurance Company

(Canada Life), on her claim under the Employee Retirement Income

Security Act of 1974.     She asserts that Canada Life erred in

denying her long-term disability benefits.     We have reviewed the

record and hold that Thomas has failed to show that Canada Life

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30033
                                  -2-

abused its discretion in determining that she was not totally

disabled under the plan.       See Meditrust Fin. Servs. Corp. v.

Sterling   Chems.,   Inc.,   168   F.3d   211,   214   (5th   Cir.   1999).

Consequently, the judgment of the district court is AFFIRMED.           We

also deny Canada Life’s request for attorneys’ fees incurred on

appeal.    See Iron Workers Local No. 272 v. Bowen, 624 F.2d 1255,

1266 (5th Cir. 1980).

     AFFIRMED.